internal_revenue_service index no number release date cc dom fi p - plr-113297-98 date in re legend acquiring transferor date state a this is in reply to your date letter requesting the commissioner’s determination of the appropriate method_of_accounting for bad_debts under sec_1_381_c_4_-1 of the income_tax regulations specifically you have requested a ruling that after a reorganization of acquiring and transferor acquiring may continue to use the reserve_method of accounting for bad_debts under sec_585 of the internal_revenue_code facts on date acquiring a c_corporation and transferor an unrelated s_corporation reorganized under sec_368 with acquiring as the surviving corporation as a result of the reorganization transferor’s s_corporation_election was terminated as of date the trades_or_businesses that had been conducted by acquiring and transferor were not operated by acquiring as separate and distinct trades_or_businesses within the meaning of sec_1_446-1 but were instead integrated into one trade_or_business prior to the reorganization acquiring and transferor were engaged in the business of banking in state a and were not large plr-113297-98 banks under sec_585 acquiring’s taxable_year was the calendar_year it used the accrual_method of accounting it used the reserve_method for bad_debts under sec_585 and it was a member_of_an_affiliated_group that filed a consolidated federal_income_tax return transferor’s taxable_year was the calendar_year it used the accrual_method of accounting and it used the specific_charge-off_method for bad_debts under sec_166 after the reorganization acquiring continued to be engaged in the business of banking and did not become a large_bank under sec_585 as a result of the reorganization acquiring determined that there was no principal method_of_accounting for bad_debts which is an item for which a special method_of_accounting is provided under chapter of the code and the regulations thereunder after comparing the amounts of such item and related accounts for the component trades_or_businesses as set forth in sec_1_381_c_4_-1 therefore because there is no principal method_of_accounting for bad_debts under sec_1_381_c_4_-1 the commissioner must determine the appropriate method_of_accounting to be used by acquiring law and analysis sec_381 requires a corporation that acquires the assets of another corporation in a transfer to which sec_361 applies and in connection with a reorganization described in sec_368 inter alia to succeed to and take into account as of the close of the day of the transfer the items of the transferor_corporation described in sec_381 sec_381 requires the acquiring_corporation to use the method_of_accounting used by the transferor_corporation on the date of transfer unless different methods were used by the transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation must use the method of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_1_381_c_4_-1 states that if after the date of transfer any of the trades_or_businesses of the parties to a transaction described in sec_381 are not operated as separate and distinct trades_or_businesses within the meaning of sec_1_446-1 then to the extent that different methods_of_accounting were employed on the date of transfer by the parties to the transaction with respect to any trades_or_businesses which are integrated the acquiring_corporation must adopt the principal method_of_accounting determined under sec_1_381_c_4_-1 or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable plr-113297-98 sec_1_381_c_4_-1 provides that the principal method_of_accounting for an item for which a special method or methods_of_accounting are provided under chapter of the code and the regulations thereunder is determined by comparing the amounts of such item and related accounts for the component trades_or_businesses in accordance with the principles of sec_1_381_c_4_-1 in the case of bad_debts trades_or_businesses which are components of the integrated trade_or_business and which had been using the reserve_method of accounting will be compared with the other component trades_or_businesses which had been using the specific_charge-off_method of accounting the following three factors are ordinarily used to determine the principal method_of_accounting for bad_debts a sales on account for the most recent period of consecutive calendar months ending on or prior to the date of transfer b accounts_receivable immediately before the date of transfer and c the amount of debts which became worthless within the meaning of sec_166 and the regulations thereunder during the most recent period of consecutive calendar months ending on or prior to the date of transfer if such comparison shows that the one or more component trades_or_businesses using the same method_of_accounting with respect to bad_debts do not have the greater amounts of all three of these factors then there is no principal method_of_accounting with respect to bad_debts sec_1_381_c_4_-1 provides that if there is no principal method_of_accounting then the commissioner must determine the appropriate method_of_accounting to be used by the acquiring_corporation sec_1_381_c_4_-1 provides that the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved must be taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase or decrease in tax must be determined and computed in the same manner as if on the date of transfer each of the several corporations that were not using the method_of_accounting adopted pursuant to subdivision i of this subparagraph had initiated a change in accounting_method sec_1_585-2 describes in general how a bank that is granted permission in accordance with sec_1_446-1 to change its method_of_accounting for bad_debts from the specific_charge-off_method to the reserve_method is to compute the initial balance of the reserve sec_1_585-2 provides that the initial balance of the reserve at the close of the year_of_change must equal the amount which bears the same ratio to loans outstanding at the close of the tax_year as the total bad_debts sustained during the tax_year and the preceding tax plr-113297-98 years adjusted for recoveries of bad_debts during such period bears to the sum of the loans outstanding at the close of such tax years if as represented the reorganization of acquiring and transferor qualifies as a transaction described in sec_368 and sec_381 then acquiring must use and take into account as of the close of date the method_of_accounting for bad_debts determined under sec_1_381_c_4_-1 the trades_or_businesses of acquiring and transferor were integrated after the reorganization prior to the reorganization these corporations were not using the same method_of_accounting for bad_debts acquiring used the reserve_method under sec_585 while transferor used the specific_charge-off_method under sec_166 therefore under sec_381 the principal method_of_accounting determined under sec_1_381_c_4_-1 or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable must be used after the reorganization acquiring has determined that there was no principal method_of_accounting for bad_debts under sec_1_381_c_4_-1 and has asked the commissioner to determine the appropriate method to be used specifically acquiring has requested the commissioner to allow it to use the reserve_method under sec_585 conclusion based on the information submitted and representations made we agree that there was no principal method_of_accounting for bad_debts under sec_1_381_c_4_-1 after the reorganization of acquiring and transferor in addition based on the information submitted and representations made we conclude under sec_1_381_c_4_-1 that the appropriate method for acquiring to use after the reorganization is the reserve_method under sec_585 however if acquiring otherwise becomes precluded from using this method this ruling will have no effect moreover the information and representations on which these conclusions are based are subject_to verification by the district_director transferor’s change to the reserve_method must be reflected as follows under sec_1_381_c_4_-1 transferor must compute the adjustment necessary to reflect such change this adjustment is computed as if on date transferor had initiated a change in accounting_method the difference between the transferor’s tax_liability reflected on its actual return computed on the specific_charge-off_method under sec_166 and the tax_liability reflected on a hypothetical federal_income_tax return using the reserve_method plr-113297-98 under sec_585 represents an increase or decrease in tax_liability acquiring must take this increase or decrease in tax into account on its federal_income_tax return for the taxable_year that includes date no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax return of acquiring for the taxable_year that includes date in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely assistant chief_counsel financial institutions products by sharon galm senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
